*1346Appeal from a judgment of the Erie County Court (Michael L. D’Amico, J.), rendered March 22, 2004. The judgment convicted defendant, upon his plea of guilty, of criminal possession of a forged instrument in the second degree (two counts).
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: On appeal from a judgment convicting him upon a plea of guilty of two counts of criminal possession of a forged instrument in the second degree (Penal Law § 170.25), defendant contends that he was denied effective assistance of counsel when defense counsel took a position adverse to defendant’s pro se motion to dismiss the indictment based on the alleged violation of CPL 190.50. Insofar as the contention of defendant survives his valid waiver of the right to appeal (see People v Nichols, 32 AD3d 1316 [2006]; People v Thelbert, 17 AD3d 1049 [2005]), we conclude that it is lacking in merit (see generally People v Ford, 86 NY2d 397, 404 [1995]). The record establishes that defense counsel merely assured County Court that the prosecutor’s description of the chronology of events was accurate (see generally People v DePallo, 96 NY2d 437, 442-443 [2001]). The record belies the further contention of defendant that he was not informed during the plea colloquy that he was pleading guilty to two counts of criminal possession of a forged instrument in the second degree. Present—Scudder, J.P, Kehoe, Martoche and Green, JJ.